 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney                                      FILED
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division                                             May 24 2021

 4 CYNTHIA FREY (DCBN 475889)                              SUSANY. SOONG
   Assistant United States Attorney                  CLERK, U.S. DISTRICT COURT
 5
          450 Golden Gate Avenue, Box 36055       NORTHERN DISTRICT OF CALIFORNIA
 6        San Francisco, California 94102-3495              SAN FRANCISCO
          Telephone: (415) 436-7200
 7        FAX: (415) 436-7234
          cynthia.frey@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                        )   CASE NO. 3:21-MJ-70422 MAG
                                                      )
14           Plaintiff,                               )   STIPULATION TO CONTINUE STATUS
                                                      )   CONFERENCE AND EXCLUDE TIME UNDER
15      v.                                            )   THE SPEEDY TRIAL ACT, WAIVER UNDER
                                                      )   FEDERAL RULE OF CRIMINAL PROCEDURE
16   BRENDAN JACY TATUM and                           )   5.1, AND [PROPOSED] ORDER
     JOSEPH HUFFAKER,                                 )
17                                                    )
             Defendants.                              )
18

19           At the last appearance on this matter on March 12, 2021, the parties agreed to extend the period
20 under Federal Rule of Criminal Procedure 5.1 and the Speedy Trial Act within which to indict or have a

21 preliminary hearing to May 11, 2021, and set a status conference for April 26, 2021. The parties then

22 agreed to continue the status conference and extend the date for a preliminary hearing or indictment by

23 four weeks, to May 24, 2021, and June 8, 2021, respectively. The parties now agree to a further

24 continuance of the status conference to June 8, 2021 and to extend the date for a preliminary hearing or

25 indictment to June 24, 2021.

26           Accordingly, it is hereby stipulated by and between counsel for the United States and counsel for
27 the defendants, Brendan Jacy TATUM and Joseph HUFFAKER, that time be excluded under the Speedy

28 Trial Act from March 12, 2021 through June 24, 2021, and that the time limits for a preliminary hearing

     STIPULATION AND [PROPOSED] ORDER                1
     3:21-MJ-70422 MAG
 1 under Federal Rule of Criminal Procedure 5.1 and for an indictment under the Speedy Trial Act be

 2 extended through June 24, 2021.

 3          The government and counsel for the defendants have agreed that time be excluded under the

 4 Speedy Trial Act so that defense counsel can prepare, including by reviewing extensive discovery that

 5 has been produced pursuant to a proposed protective order, and for continuity of counsel. For these

 6 reasons, the parties stipulate and agree that excluding time until and through June 24, 2021 will allow

 7 for the effective preparation of counsel and continuity of counsel. See 18 U.S.C. § 3161(h)(7)(B)(iv).

 8 The parties further stipulate and agree that the ends of justice served by excluding the time from March

 9 12, 2021 through June 24, 2021 from computation under the Speedy Trial Act outweigh the best

10 interests of the public and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A), (B)(iv).

11          The parties also stipulate and agree that extending the time limits for a preliminary hearing under

12 Federal Rule of Criminal Procedure 5.1 and for extending the time period for an indictment under the

13 Speedy Trial Act through June 24, 2021, taking into account the public interest in the prompt disposition

14 of criminal cases, will allow for the effective preparation of counsel and continuity of counsel. See Fed.

15 R. Crim. P. 5.1; 18 U.S.C. § 3161(b).

16          The parties also stipulate that, given the above, it is appropriate to continue the status conference

17 in this matter to June 8, 2021.

18          The undersigned Assistant United States Attorney certifies that he has obtained approval from

19 counsel for the defendant to file this stipulation and proposed order.

20          IT IS SO STIPULATED.

21 DATED: May 23, 2021                                             /s/
                                                          CYNTHIA FREY
22                                                        Assistant United States Attorneys

23
     DATED: May 23, 2021                                           /s/
24                                                        STUART HANLON
                                                          Counsel for Defendant Brendan Jacy Tatum
25

26 DATED: May 23, 2021                                             /s/
                                                          JONATHAN RAPEL
27                                                        Counsel for Defendant Joseph Huffaker

28                                           [PROPOSED] ORDER

     STIPULATION AND [PROPOSED] ORDER                 2
     3:21-MJ-70422 MAG
 1          Based upon the facts set forth in the stipulation of the parties and the representations made to the

 2 Court and for good cause shown, the Court finds that failing to exclude the time from March 12, 2021

 3 and June 24, 2021 would unreasonably deny defense counsel and the defendants the reasonable time

 4 necessary for effective preparation, and would unreasonably deny the defendants continuity of counsel,

 5 taking into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(B)(iv). The Court further

 6 finds that the ends of justice served by excluding the time from March 12, 2021 and June 24, 2021 from

 7 computation under the Speedy Trial Act outweigh the best interests of the public and the defendants in a

 8 speedy trial. Therefore, and with the consent of the parties, IT IS HEREBY ORDERED that the time

 9 from March 12, 2021 and June 24, 2021 shall be excluded from computation under the Speedy Trial

10 Act. 18 U.S.C. § 3161(h)(7)(A), (B)(iv).

11          Furthermore, with the consent of the defendants, and taking into account the public interest in the

12 prompt disposition of criminal cases, the Court sets the preliminary hearing to June 24, 2021, and—

13 based on the parties’ showing of good cause—finds good cause for extending the time limits for a

14 preliminary hearing under Federal Rule of Criminal Procedure 5.1 and for extending the time period for

15 an indictment under the Speedy Trial Act (based on the exclusion set forth above). Fed. R. Crim. P. 5.1;

16 18 U.S.C. § 3161(b).

17          For good cause shown, the Court further orders that the status conference regarding a

18 preliminary hearing or indictment be continued to June 8, 2021.

19          IT IS SO ORDERED.

20

21 DATED:         May 24, 2021 _
                                                          HON. THOMAS S. HIXSON
22                                                        United States Magistrate Judge

23

24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER                 3
     3:21-MJ-70422 MAG
